Name: Commission Regulation (EEC) No 1164/86 of 22 April 1986 amending Regulation (EEC) No 2710/84 laying down detailed rules of application for the apportionment by Member States, among small-scale milk producers, of the amounts fixed by Regulation (EEC) No 1207/84 for the 1984/85 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce;  business classification;  farming systems
 Date Published: nan

 No L 106/ 10 Official Journal of the European Communities 23 . 4 . 86 COMMISSION REGULATION (EEC) No 1164/86 of 22 April 1986 amending Regulation (EEC) No 2710/84 laying down detailed rules of application for the apportionment by Member States , among small-scale milk producers , of the amounts fixed by Regulation (EEC) No 1207 /84 for the 1984/85 milk year the 1984/85 milk year must be completed , whereas certain Member States are encountering difficulties in respecting this date ; whereas, therefore , the said date should be postponed , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products ('), as last amended by Regulation (EEC) No 1302/85 (2), and in particular Article 2a thereof, Whereas Council Regulation (EEC) No 1 207/84 ('), as last amended by Regulation (EEC) No 31 77/84 (4), fixed the amounts per Member State and the criteria for the appor ­ tionment, among producers, of the aids to support the incomes of small-scale milk producers during the 1984/85 and 1985/86 milk years ; Whereas Commission Regulation (EEC) No 2710/84 f), as last amended by Regulation (EEC) No 1988 /85 (6), fixed the date before which the apportionment of the aids for HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 of Regulation (EEC) No 2710/84 '1 April 1986 ' is hereby replaced by '1 September 1986 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5 . 1977, p . 6 . (2) OJ No L 137, 27 . 5 . 1985, p . 9 . (3) OJ No L 115, 1 . 5 . 1984, p . 74 . (4) OJ No L 298 , 16 . 11 . 1984, p . 6 . 0 OJ No L 258 , 27 . 9 . 1984, p . 11 . 0 OJ No L 186, 19 . 7 . 1985, p . 21 .